Citation Nr: 0603181	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  01-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for peripheral neuropathy due to herbicide 
exposure.

In June 2005, the Board remanded the veteran's case to the RO 
in order to schedule him for a videoconference hearing.  The 
veteran testified before the undersigned Veterans Law Judge 
via video conference technology in November 2005.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's peripheral neuropathy is not of service 
origin nor is it related to any incident of service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 2000, prior to the enactment of the VCAA.  

An RO letter dated in June 2001, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The April 
2004 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  In this circumstance, the Board is satisfied that 
the appellant has been adequately informed of the need to 
submit relevant evidence in his possession.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records do not show a diagnosis 
of or treatment for peripheral neuropathy.

In January 1970, the veteran underwent a VA examination 
wherein he complained of headaches and shortness of breath.  
The examiner found the veteran's muscle power and strength to 
be adequate, and deep and superficial reflexes were elicited.  
All sensory tests were found to be adequate and bilaterally 
equal.  The diagnosis was no neurologic disease at that time.

In the veteran's March 2000 claim for service connection for 
peripheral neuropathy as the result of exposure to Agent 
Orange, he stated that he was diagnosed in 1968 at the VA 
medical center (VAMC) in Wilkes Barre, Pennsylvania with 
peripheral neuropathy.

In April 2000, the VAMC in Wilkes Barre, Pennsylvania stated 
that they had no medical records for the veteran from August 
1968 to January 1970.

A June 2000 VA outpatient medical record shows that the 
veteran sought treatment for generalized arthralgia and 
myalgia.  He attributed the pain to some kind of neuropathic 
pain.  He reported that he had evaluations by three 
neurologists in the past and was told that he had neuropathy.  
After physical examination, the diagnosis was myalgia and 
arthralgias.  The VA examiner also felt that the veteran 
might have fibromyalgia.

In September 2000, the veteran was diagnosed with 
fibromyalgia as noted in a VA outpatient medical record.

In an August 2001 statement, the veteran stated that years 
ago, when he was evaluated for his initial disability award, 
the VA examiner stated that he had nerve damage over 80 
percent of his body, hands, arms, legs, and his back; 
however, she could not determine the cause and there was no 
treatment.

In September 2002, the veteran testified during an RO hearing 
before an RO hearing officer.  He stated that his symptoms of 
peripheral neuropathy began immediately after he left the 
service.  That two years after service, he began having pain 
and this was diagnosed as fibromyalgia.  He could not 
remember having any severe trauma in the service that could 
have caused his symptoms.  When asked about symptoms that the 
veteran experienced because of his claimed peripheral 
neuropathy, he stated that he lost feeling in his extremities 
and would sometimes have incidental injuries.  His balance 
had deteriorated, but his involuntary reflexes seemed to be 
normal.  He began experiencing numbness while he was in the 
service, but did not seek treatment for it.  He mentioned 
that the first time he sought treatment for his symptoms was 
in approximately 1975.  He also stated that he had been 
tested for residuals of exposure to Agent Orange.

In April 2003, the veteran underwent a VA neurological 
examination.  He stated that since a blast injury in 1968 in 
service, he had no feeling in his arms and legs.  The 
examiner stated that he did not believe there was any true 
loss of position sense and the veteran's report of pain 
insensitivity was subjective.

In a June 2003 VA outpatient medical record, the veteran is 
noted to have complained of numbness in the legs and having 
neurological problems that affected his sexual performance.  
The examiner noted that there was a possibility that the 
veteran's medication could be affecting his sexual function.  
There was no diagnosis as to his numbness or sexual 
dysfunction.

In November 2005, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge and stated 
that he began having problems within a year of discharge from 
service that included headaches.  He had a VA examination 
within a year after service and a year after that time, he 
went to see a neurologist who told him that his previous 
examiner had noted that the veteran had permanent nerve 
damage over both hands, feet, legs and the back and there was 
no treatment.  Since that time, the veteran did not receive 
treatment for his symptoms until approximately three or four 
years ago when he began experiencing burning, tingling, and 
pain.  He stated that the symptoms spread to his forearms and 
calves.  His current primary physician has prescribed anti-
seizure medication, which he understood was the only type of 
treatment for neuropathy.  He also stated that he had never 
been diagnosed with peripheral neuropathy.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2005), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2005).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, subacute peripheral 
neuropathy shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (2005) are met, even though 
there is no evidence of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (2005) are also satisfied.  38 C.F.R. § 
3.309(e) (2005).

Service connection will be awarded for subacute peripheral 
neuropathy that shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2005).

Analysis

To receive service connection for the veteran's claimed 
peripheral neuropathy on a presumptive basis as a result of 
being exposed to Agent Orange while in service, acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent or more within a year after the last 
exposure to Agent Orange.  38 C.F.R. § 3.307(a) (2005).  As 
such, the Board notes that the veteran's service medical 
records do not show that he had a diagnosis of acute or 
subacute peripheral neuropathy.  Further, the medical 
evidence of record does not show that he had a diagnosis of 
acute or subacute peripheral neuropathy within one year of 
his last presumed exposure to Agent Orange.  In this regard, 
the first record of medical evidence after service was in 
January 1970, which was more than one year after the 
veteran's discharge from service, and this VA examination 
report showed that the veteran had no neurologic disease.  
Therefore, service connection for the veteran's peripheral 
neuropathy as a result of exposure to Agent Orange is not 
warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Board 
notes that although the veteran has noted complaints of 
neurological symptoms, such as numbness and tingling, the 
medical evidence of record does not show that the veteran has 
been diagnosed with peripheral neuropathy.  The Court of 
Appeals for Veterans Claims (Court) has held that as a 
layman, the veteran is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Further, there is no evidence that the 
veteran had any symptoms in service of peripheral neuropathy 
or received a diagnosis of peripheral neuropathy in service.  
The elements of service connection require that the veteran 
have a current disability that is related to an in-service 
injury or disease.  38 C.F.R. § 3.303 (2005).  As the veteran 
is not found to have a current disability of peripheral 
neuropathy, and is not found to have had a diagnosis of 
peripheral neuropathy or symptoms of peripheral neuropathy in 
service, the Board finds that service connection for 
peripheral neuropathy is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


